DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation, “the transmission comprising control means arranged to control…”  The specification does not disclose or describe any “control means” or how a control means could be arranged within the invention to control the clutches.  It is unclear if the control means would be electronic, hydraulic, magnetic, mechanical some combination of the four, or even an alternative known in the art.  The specification also fails to disclose any structure that could be effected by a control means to manipulate the disclosed clutches in the manor described in the claims.
Claim 8 recites the limitation, “controlling the torque transmitted by…the plurality of clutches”.  The specification does not disclose or describe how this control could be maintained within the invention to control the clutches.  It is unclear if the control would be electronic, hydraulic, magnetic, mechanical some combination of the four, or even an alternative known in the art.  The specification also fails to disclose any structure that could be effected by a controller to manipulate the disclosed clutches in the manor described in the claims.
	Claim 2-7 and 9-16 are rejected to do their dependence on a rejected base claim.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the speed of slip of one of said plurality of clutches" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the speed of slip of the first of said plurality of clutches" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the clutches of a variable slip transmission" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speed of slip of the second of said plurality of clutches" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the clutches of a variable slip transmission" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the speed of slip of one of said plurality of clutches" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the speed of slip of said plurality of clutches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the speed of slip of the second of said plurality of clutches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the speed of slip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the speed of slip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659